DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5 October 2021 have been fully considered but they are not persuasive.
Regarding the amendments to claim 1, the applicant points to Fig. 16 of the drawings.  The limitation that the protection layer completely covers the top surfaces of the portions of the photoresist layer is not fully supported by the written description or the drawings.  The written description does not state that the protection layer completely covers the top surfaces of the photoresist as now claimed.  And Fig. 16 is only show a limited cross-section view and does not show a top/plan view or a perpendicular cross-section view (i.e. into and out of the page) in order to support whether or not the protection layer completely covers the top surfaces of the photoresist layer.
Based on the limited disclosure one cannot discern as to whether or not the protection layer completely covers the top surfaces of the photoresist layer.  At best, the limitation is only partially supported, as being limited to a particular cross-section view.  The applicant is not in possession of the full scope of this claim limitation as currently written.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Scanlan teaches in Fig. 1J, the protection layer (122) completely covers a top surface of the second portion of the photoresist layer (102) and a remaining portion of the top surface of the first portion of the photoresist layer (102) exposed by the seed layer (112) in the cross-section view.  Then in Fig. 1K, the protection layer (112) may be patterned to form two types of openings (124) and (126).  The openings (124) are formed to expose the metal wiring layers (118) in order to then form the necessary metal solder balls (128).  The openings (126), however, may also be formed to expose portions of the photoresist layer (102) to assist in subsequent singulation.  The presence of openings (126) shown in Fig. 1L is the only thing keeping the reference from reading on the limitation of the protection layer “completely” covering the photoresist layer in the cross-section view.
without the need to form openings in the protection layer (174) in the areas between the chips.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to not form the openings (126) of Scanlan such that, in the structure of Fig. 1K the protection layer (122) completely covers a top surface of the second portion of the photoresist layer (102) and a remaining portion of the top surface of the first portion of the photoresist layer (102) exposed by the seed layer (112) because as taught by Strothmann the openings are not necessary for the subsequent singulation of the chips therefore saving processing time and reducing material waste during fabrication.

Claim Objections
Claims 1-4, 8 and 12-14 are objected to because of the following informalities:
Claim 1 contains a typo that recites “and the protection layer completely covers and a top surface of the second portion of the photoresist layer” which should read -- and the protection layer completely covers  --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Newly amended claim 1 now recites “the protection layer completely covers and a top surface of the second portion of the photoresist layer and a remaining portion of the top surface of the first portion of the photoresist layer exposed by the seed layer.”
This is not fully supported by the written description or the drawings.  The written description does not state that the protection layer completely covers the top surfaces of the photoresist as now claimed.  And the drawings only show a limited cross-section view and does not show a top/plan view or a perpendicular cross-section view (i.e. into 
Based on the limited disclosure one cannot discern as to whether or not the protection layer completely covers the top surfaces of the photoresist layer.  At best, the limitation is only supported in part, as being limited to a particular cross-section view.  The applicant is not in possession of the full scope of this claim limitation as currently written.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-4, 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan et al. (U.S. Patent Application Publication 2017/0033009) in view of Strothmann et al. (U.S. Patent Application Publication 2015/0243575).
Referring to Claim 1, Scanlan teaches in Fig. 1L for example, a packaging structure, comprising: a plurality of first chips (106; par. 40); a molding layer (108; par. 41) between each two adjacent first chips (106) of the plurality of first chips (106), wherein the molding layer (108) covers a sidewall of the each two first chips (106) of the plurality of first chips (106) and exposes a top surface (facing 102) of the each two first chips (106) of the plurality of first chips (106); a photoresist layer (102; par. 37-41) formed on the molding layer (108) and the first chips (106), wherein the photoresist layer (102) includes first portions completely covering a top surface (facing 102) of the molding layer (108) and second portions on a top surface (facing 102) of each of the plurality of first chips (106); a seed layer (112; par. 47) formed between each first portion of the photoresist layer (102) and adjacent second portion of the photoresist layer (102) and connected with a corresponding first chip (106) of the plurality of first chips (106), the seed layer (112) including a plurality of seed layer sections, each seed layer section including two seed layer portions directly formed on a corresponding first 
Scanlan does teach in Fig. 1J, the protection layer (122) completely covers a top surface of the second portion of the photoresist layer (102) and a remaining portion of the top surface of the first portion of the photoresist layer (102) exposed by the seed layer (112) in the cross-section view.  Then in Fig. 1K, the protection layer (112) may be patterned to form two types of openings (124) and (126).  The openings (124) are formed to expose the metal wiring layers (118) in order to then form the necessary metal solder balls (128).  The openings (126), however, may also be formed to expose portions of the photoresist layer (102) to assist in subsequent singulation.
In Fig. 1L, Scanlan does not explicitly state wherein the molding layer and the plurality of first chips have a same thickness and the protection layer completely covers 
However, in the same field of endeavor, Strothmann teaches in Fig. 5a and 5b for example, a packaging structure, comprising: a plurality of first chips (124); a molding layer (158) between each two adjacent first chips (124) of the plurality of first chips (124), the molding layer (158) and the plurality of first chips (124) having a same thickness, wherein the molding layer (158) covers a sidewall of the each two first chips (124) of the plurality of first chips (124) and exposes a top surface (130) of the each two first chips (124) of the plurality of first chips (124); a photoresist layer (170; par. 58; “epoxy based photosensitive polymer dielectric”) formed on the molding layer (158) and the first chips (124), wherein the photoresist layer (170) includes first portions completely covering a top surface (160) of the molding layer (158) and second portions on a top surface (130) of each of the plurality of first chips (124); a seed layer (one of the one or more layers of 172; par. 59) formed between each first portion of the photoresist layer (170) and adjacent second portion of the photoresist layer (170) and connected with a corresponding first chip (124) of the plurality of first chips (124); and metal interconnection structures on the molding layer (170) and on the plurality of the first chips (124), wherein each metal interconnection structure includes a metal wiring layer (another of the one or more layers of 172; par. 59) on the molding layer (170) and on the plurality of the first chips (124), a protection layer (174) on the metal wiring layer (another of the one or more layers of 172), an under ball metal structure (portion of another of the one or more layers of 172 exposed by the opening in 174 for 178) on the 
Strothmann also teaches that the protection layer (174) completely covers a top surface of the second portion of the photoresist layer (170) and a remaining portion of the top surface of the first portion of the photoresist layer (170) exposed by the conductive layer (172) in the cross-section view.  Strothmann also teaches that the chips can be subsequently singulated (Fig. 5c) without the need to form openings in the protection layer (174) in the areas between the chips.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the molding layer and the first chips of Scanlan to be of the same thickness as taught by Strothmann in order to reduce any warpage (par. 63, 73, 97 and 116).  And it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to not form the openings (126) of Scanlan such that, in the structure of Fig. 1K the protection layer (122) completely covers a top surface of the second portion of the photoresist layer (102) and a remaining portion of the top surface of the first portion of the photoresist layer (102) exposed by the seed layer (112) because as taught by Strothmann the openings are not necessary for the subsequent singulation of the chips therefore saving processing time and reducing material waste during fabrication.
per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
Referring to Claims 3 and 4, as modified above, Scanlan further teaches wherein the molding layer (108) is made of epoxy resin and has a coefficient of thermal expansion (CTE) (par. 42 and 43).  Scanlan does not specifically state the material of the plurality of first chips (106), per se, therefore one cannot determine if the coefficient 
In the same field of endeavor, Strothmann further teaches wherein the molding layer (158) is made of one of epoxy resin (par. 55), and the first chips (124 of 122/120) are made of silicon (par. 9 and 42); and a coefficient of thermal expansion of the molding layer (158; par. 55) is greater than a coefficient of thermal expansion of the first chips (124 of 122/120; par. 42) based on the material properties.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the industry standard widely utilized silicon material as taught by Strothmann for the first chips of Scanlan based on its well-known suitability in the art for building semiconductor devices and compatibility in device packaging.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to Claim 8, as modified above, Scanlan further teaches wherein: the plurality of first chips (106) and the molding layer (108) are located in a plurality of first chip regions.  It is noted that structural boundaries of “chip regions” aren’t defined in the claim.
Referring to Claim 12, as modified above, Scanlan further teaches wherein: each first chip (106) of the plurality of first chips (106) is connected to two adjacent metal interconnection structures through the seed layer (112), respectively (as seen in Fig. 1L).

Referring to Claim 14, as modified above, Scanlan further teaches wherein: each seed layer (112) section is separated from adjacent seed layer (112) sections by a corresponding first portion of the photoresist layer (102).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fan et al. (U.S. Patent Application Publication 2018/0151342) teaches in Fig. 4M, the protection layer (80; par. 49) completely covers and a top surface of the second portion of the photoresist layer (68; par. 47) and a remaining portion of the top surface of the first portion of the photoresist layer (68) exposed by the seed layer (72; par. 48); and shows metal wiring layer (76; par. 48) and metal solder balls (82; par. 49).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896